t c memo united_states tax_court fields curtis petitioner v commissioner of internal revenue respondent docket no filed date fields curtis pro_se timothy r berry for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been continued dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for after concessions the issues for decision are whether petitioner had unreported capital_gain of dollar_figure from the involuntary_conversion of residential_real_property for whether petitioner is entitled to a real_estate loss of dollar_figure for whether petitioner is liable for an addition_to_tax under sec_6651 for and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts have been stipulated the stipulations of facts are incorporated herein by this reference when he petitioned this court petitioner resided in california petitioner’s residential apartment building in petitioner purchased a residential apartment building for dollar_figure the apartment building had private rooms shared kitchens and bathrooms and a total living area of big_number square feet petitioner resided in one room of the apartment building with a total living area of square feet continued rounded to the nearest dollar respondent concedes that petitioner purchased the apartment building for dollar_figure condemnation proceedings in date the los angeles unified school district initiated an eminent_domain proceeding against petitioner in the superior court of california county of los angeles to acquire the apartment building on or about date the school district deposited dollar_figure into an account for petitioner as probable compensation_for the taking of the apartment building and the superior court issued an order authorizing the school district to take possession of the apartment building on date on date the superior court entered a judgment in condemnation providing for the sale of the apartment building to the school district for dollar_figure petitioner did not purchase replacement_property within the meaning of sec_1033 petitioner’s income_tax reporting petitioner did not receive an extension of time to file his federal_income_tax return petitioner filed a form_1040 u s individual_income_tax_return for on date petitioner filed a form 1040x amended u s individual_income_tax_return amended_return for dated august the superior court authorized the payment of this amount to petitioner on or about date neither party has raised the issue of whether petitioner should have reported this amount as income for accordingly we will not address this issue on his amended_return petitioner reported taxable_income and total_tax of dollar_figure and dollar_figure respectively on a form_4797 sales of business property attached to his amended_return petitioner reported total gain of dollar_figure from the involuntary_conversion of the apartment building the form_4797 calculated petitioner’s total gain as follows gross_sales price cost or other basis plus expense of sale depreciation adjusted_basis total gain dollar_figure big_number big_number big_number big_number on a worksheet attached to petitioner’s amended_return petitioner calculated his basis before depreciation in the apartment building as follows regular_tax amt original cost or other basis improvements and restorations expense of sale basis before depreciation dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number additionally on a schedule e supplemental income and loss attached to his amended_return petitioner reported rents received and a deductible rental real_estate loss of zero and dollar_figure respectively petitioner hired a paid preparer to prepare his amended_return i burden_of_proof opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see also 116_tc_438 ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 petitioner contends that the burden_of_proof should shift to respondent under sec_7491 however the record shows that petitioner did not meet the requirements of sec_7491 and accordingly the burden_of_proof remains on petitioner ii involuntary_conversion income a petitioner’s gain from the involuntary_conversion gross_income includes all income from whatever source derived including gains derived from dealings in property see sec_61 gain from the sale_or_exchange of property must be recognized unless the code provides otherwise sec_1001 sec_1001 defines gain from the sale of property as the excess of the amount_realized on the sale of the property over the adjusted_basis of the property sold or exchanged see also sec_1_61-6 income_tax regs the amount_realized is the sum of any money received plus the fair_market_value of any other_property received reduced by the expenses of selling the property see sec_1001 12_tc_235 aff’d 180_f2d_140 8th cir sec_1011 provides that a taxpayer’s adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property shall be its cost adjusted to the extent provided in sec_1016 see also sec_1012 a property’s cost is the amount_paid for such property in cash or other_property sec_1_1012-1 income_tax regs the term cost includes any indebtedness to the seller for the purchase_price of the property and any indebtedness to a third party secured_by the property as well as expenses a taxpayer incurs in acquiring the property 116_tc_211 the taxpayer may increase his basis in the property even if he does not personally assume the indebtedness see 331_us_1 if a taxpayer places a mortgage on property he already owns the mortgage generally does not affect the basis of the property see 16_tc_649 aff’d 198_f2d_327 2d cir under sec_1016 the basis_of_property must be adjusted for expenditures receipts losses or other items properly chargeable to capital_account the costs of improvements and betterments made to a taxpayer’s property are among the items properly chargeable to capital_account see sec_1_1016-2 income_tax regs the taxpayer has the burden of proving the basis_of_property for purposes of determining the amount of gain the taxpayer must recognize see 271_f2d_44 9th cir aff’g tcmemo_1957_193 the parties agree that the amount petitioner realized from the involuntary_conversion of the apartment building was dollar_figure the parties disagree however with respect to petitioner’s adjusted_basis in the apartment building respondent contends that petitioner had an adjusted_basis in the apartment building of dollar_figure petitioner contends that respondent’s basis calculation is erroneous the parties agree that petitioner purchased the apartment building for dollar_figure they appear to disagree however regarding the costs of various improvements that petitioner made to the apartment building respondent contends that petitioner paid improvement costs of dollar_figure petitioner offered testimony regarding various improvements that he made to the apartment building and several receipts and contracts for work on the property however taken together petitioner’s testimony and documentary_evidence fail to persuasively show that petitioner had a basis in the apartment building that is greater than the basis that respondent allowed or has conceded accordingly we sustain respondent’s revised basis calculation respondent’s brief erroneously computes petitioner’s basis as dollar_figure but also includes the correctly computed amount of dollar_figure respondent’s proposed findings_of_fact state that petitioner’s basis in the apartment building is dollar_figure however this lower amount appears to be the result of a transpositional error b sec_1033 sec_1033 provides that when property is compulsorily or involuntarily converted no gain shall be recognized if within two years the taxpayer purchases other_property similar_or_related_in_service_or_use to the condemned property sec_1033 provides that when property held for productive use in a trade_or_business or for investment is compulsorily or involuntarily converted property of a like_kind to be similarly held shall be treated as property similar or related in service to the property converted if the requirements of sec_1033 are complied with recognition of gain on the sale of property is limited to the difference between the amount_realized and the cost of replacement_property sec_1033 the parties stipulated that petitioner did not purchase replacement_property for the apartment building within the meaning of sec_1033 accordingly we conclude that sec_1033 does not exempt petitioner from recognizing the amount_realized from the involuntary_conversion of the apartment building c sec_121 sec_121 provides for the exclusion_from_gross_income of up to dollar_figure of gain from the sale_or_exchange of property if the property was owned and used by a taxpayer as the taxpayer’s principal_residence for periods aggregating two years or more during the five-year period preceding the sale_or_exchange see sec_121 and b if the taxpayer uses only a portion of the property as the taxpayer’s principal_residence only the gain allocable to that portion is excludable under sec_121 see sec_1_121-1 income_tax regs the parties stipulated that petitioner used only of big_number square feet or close to of the apartment building as his personal_residence respondent allowed petitioner to exclude of the gain from gross_income petitioner has not introduced any evidence or made any argument regarding whether any portion of the gain attributable to the shared facilities of the apartment building should be excluded under sec_121 accordingly we conclude that petitioner is entitled to exclude only of the gain from the involuntary_conversion of the apartment building under sec_121 iii real_estate loss respondent disallowed petitioner’s claimed rental real_estate loss of dollar_figure generally a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_162 on or about date the superior court authorized the school district to take possession of the apartment building on october and we infer from the record that the school district did so additionally petitioner reported rents received of zero for accordingly we conclude that petitioner was not engaged in the trade_or_business of renting real_estate in and is therefore not entitled to deduct the claimed rental real_estate loss iv addition_to_tax and penalty a burden_of_proof the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax and penalties and must produce sufficient evidence indicating that it is appropriate to impose the additions to tax or penalties see sec_7491 higbee v commissioner t c pincite once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite petitioner does not claim that he owned any other rental property during or b addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir a failure to timely file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs circumstances that are considered to constitute reasonable_cause for failure to timely file a return are typically those outside of the taxpayer’s control including for example unavoidable postal delays the timely filing of a return with the wrong office the death or serious illness of a taxpayer or a member of the taxpayer’s immediate_family a taxpayer’s unavoidable absence from the united_states destruction by casualty of a taxpayer’s records or place of business and reliance on the erroneous advice of an internal_revenue_service officer_or_employee 114_f3d_366 2d cir aff’g tcmemo_1995_547 the parties agree that petitioner failed to timely file a federal_income_tax return for accordingly respondent has carried his burden of producing evidence showing that an addition_to_tax under sec_6651 for is appropriate petitioner has failed to introduce evidence showing that he had reasonable_cause for failing to timely file a federal_income_tax return accordingly we conclude that petitioner is liable for an addition_to_tax under sec_6651 c accuracy-related_penalty under sec_6662 sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is ‘reckless’ if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 on his amended_return petitioner reported total_tax of dollar_figure the amount required to be shown on the return and the understatement as determined by respondent in the notice_of_deficiency are dollar_figure and dollar_figure respectively with the exception of respondent’s concession regarding petitioner’s basis in the apartment building we have sustained respondent’s deficiency determination even after respondent’s concession petitioner’s understatement will be greater than of the amount required to be shown on the return which will be greater than dollar_figure accordingly respondent has shown that an accuracy-related_penalty for is appropriate a taxpayer can avoid liability for the accuracy-related_penalty with respect to any portion of the underpayment for which the taxpayer proves that there was reasonable_cause and that he or she acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id a taxpayer may also establish reasonable_cause and good_faith by introducing evidence that he relied on a professional tax adviser to prove that the taxpayer’s reliance on an adviser establishes reasonable_cause and good_faith the taxpayer must prove that the taxpayer selected a competent tax adviser the taxpayer supplied the adviser with all relevant information and the taxpayer relied in good_faith on the adviser’s professional judgment see 115_tc_43 aff’d 299_f3d_221 3d cir although petitioner hired a paid tax preparer to prepare his amended_return petitioner did not introduce any credible_evidence showing that he selected a competent tax_return_preparer or supplied accurate and complete information to his tax_return_preparer accordingly we conclude that petitioner is liable for a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect respondent’s concession and the foregoing decision will be entered under rule
